Giegerich, J.
The action is to recover damages for personal injuries alleged to have been sustained by the plaintiff, on the evening of the 13th day of April, 1903, while alighting from one of the defendant’s cars.
According to the plaintiff’s own testimony, she started to get off the car without any signal to the conductor. She claims the car stopped and as she was about to descend, or *511in the act of descending from the rear platform, the car started suddenly and she fell and was injured.
By other evidence, which is uncontradicted, it is shown that the conductor, at the time, was in the car collecting fares and transfers.
There is nothing to indicate that either he or the motorman knew of the plaintiff’s intention to get off the car. At the close of the case the plaintiff testified: “There is the regular transfer station and I know that, and that car stopped without notice ”. She docs not, however, state that the car had yet reached its regular stopping place. The contrary seems to have been the fact.
The witness Sinclair fairly well explained the situation, and his testimony shows not only that the car had not yet reached its regular stopping point, but why it slowed down, or, if we accept the testimony of the plaintiff and her witness, stopped, where it did. Sinclair testified: “I looked out to see if it was near the stopping place at Eighth Avenue Circle, and I saw a car standing in front, and the motorman slowed down until the car in front would have a chance to pull up; and, while coming to a slow down, the car in front started, and he put on a little increased power to get to the stopping place. While he was slowing down I heard a commotion,” etc., the commotion referred to being caused by the fall of the plaintiff and the movement and outcry of her fellow passengers and of persons on the street.
Conceding the truth of the evidence on behalf of the plaintiff, namely, that the car came to a full stop and then started again suddenly, there is no proof of negligence on the part of the conductor or motorman. They were not aware of the plaintiff’s purpose to descend and the car had not yet reached its regular stopping place. We are not prepared to hold that a quick start, under such circumstances, is of itself negligence.
The judgment should be reversed and a new trial ordered, with costs to appellant to- abide the event. ■